Citation Nr: 1824408	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-30 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).  

2.  Entitlement to service connection for coronary artery disease.  


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Esq.


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel

INTRODUCTION

The appellant served on active duty in the United States Marine Corps from August 1970 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 and June 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board notes that in the June 2012 rating decision referenced above, the RO determined that new and material evidence had not been received to reopen a previously denied claim of service connection for PTSD.  A review of the record indicates that in a September 2003 rating decision, the RO denied entitlement to service connection for PTSD, finding that the appellant neither had a diagnosis of PTSD, nor had the appellant provided any indication of an in-service stressor.  The appellant did not appeal the September 2003 rating decision within the applicable time period, nor was new and material evidence received within one year of notification of the decision.

In the course of developing the appellant's original claim, VA attempted to obtain records of the appellant's military personnel file showing his unit assignments in July 2003 from the National Personnel Records Center.  This search did not produce any results for the appellant's records.  No further attempts were made at the time to obtain these records.  However, after the September 2003 rating decision, the appellant's DD 214 was added to the record in November 2010, showing the appellant received the Vietnam Campaign Medal and had nine months and 24 days of foreign and/or sea service.  In April 2013, the RO received personnel records showing the appellant's unit assignments.  A November 2013 letter from the Department of the Navy was also associated with the file indicating that the appellant was embarked and disembarked from the U.S.S. Dubuque at a classified location at some point during his service while attached to the Headquarters and Service Company, 1st Battalion Landing team, 4th Marine Regiment, 3rd Marine Division.

As such, the Board finds that relevant official service department records existed at the time of the claim and had not been associated with the claims file at the time of the September 2003 rating decision.  Thus, the appellant's claim must be reconsidered pursuant to 38 C.F.R. §3.156(c) and the issue on appeal has been recharacterized as set forth above on the cover page of this decision.  As this matter is being remanded, the appellant is not prejudiced by the Board's recharacterization of the issue.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

A review of the record indicates that the appellant's initial claim in September 2003 was a claim for PTSD.  At the time he filed the claim, the appellant was proceeding without his above indicated counsel and was represented by The American Legion.  The claim was denied, in part, because the appellant did not have a diagnosis of PTSD.  Subsequent to that denial, the appellant has received diagnoses for both PTSD, with symptoms of depression, and MDD through his VA treatment.  As such, the Board reads the appellant's initial claim for PTSD broadly as a claim for a psychiatric disability, to include both PTSD and MDD.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that his psychiatric disability and his cardiac disability are directly related to his active service.  Specifically, he asserts that he has PTSD related to combat experience in Vietnam and that his coronary artery disease, manifested by a prior stroke and subsequent stent placements and a heart valve transplant, is related to his exposure to herbicide agents while serving in Vietnam.  After a review of the evidence of record, the Board finds that further evidentiary development is necessary prior to adjudicating this claim.  

At an August 2004 mental health treatment appointment, the appellant stated that he receives disability benefits from the Social Security Administration.  He also stated that he had been receiving these benefits since he left his job as a pipefitter after a cerebrovascular accident (CVA) and two myocardial infarctions (MI) in 1997.  On remand, these records should be requested and associated with the appellant's file.  

Turning to the appellant's claim for a psychiatric disability, the appellant has claimed at a January 2014 VA examination that he was deployed to Vietnam in 1971 for 6 months.  He stated that his primary duties were as a combat engineer and that he worked defusing land mines.  He said that while deployed he was in 2-3 firefights.  At a January 2011 VA mental health appointment, the appellant stated that his deployment was somewhere near Pleiku, in the Republic of Vietnam.  

Searches for records of the appellant's service in Vietnam have not been successful to this point.  In August 2011, the RO made a formal finding that the appellant did not serve in Vietnam in relation to his claim for herbicide exposure.  In March 2012, the RO made a formal finding that they could not verify the appellant's alleged stressor.  

The appellant was notified in April 2012 that further attempts to obtain records related to his service would be futile.  This determination was made because the appellant had not provided a response to the RO's request for information on his stressor.  

However, in December 2012, the appellant was notified by VA that he was considered a Vietnam-era herbicide exposed Veteran by the VA Health Eligibility Center.  

In addition, the appellant was able to obtain access to a unit diary from the Department of the Navy, Manpower Management Support Branch, which indicated that he was debarked and embarked from the USS Dubuque at a classified location while he was attached to the Headquarters and Service Company, 1st Battalion Landing Team, 4th Marine Regiment, 3rd Marine Division.  He was informed that further evidence could be obtained by contacting the National Archives, Modern Military Records Branch.  The Board notes that the letter the appellant received did not conclude there was evidence he had service in Vietnam.  

The appellant also served with C Company, 3rd Engineering Battalion, 3rd Marine Division during this time period.  

The appellant's file contains some military personnel records.  However, they do not seem to be complete.  Embarkation and disembarkation slips indicate the appellant travelled aboard the USS Durham between August 19, 1971 and August 30, 1971 and from September 4, 1971 and September 7, 1971.  However, these are the only slips contained in the appellant's file and the records from the above mentioned USS Dubuque are not contained.  Further, there are no performance reports indicating what kind of duty the appellant engaged in or where he may have been stationed.  

Considering the absence of records from the appellant's files, and the appellant's obtaining evidence VA informed him it would be futile to search for, the Board finds that further efforts to obtain records to verify the appellant's stressor would not be futile.  

The Board also notes that the appellant has been examined for PTSD.  However, the appellant's VA treatment records also indicate diagnoses of MDD, which the appellant has not been examined for.  The Board therefore finds that a new examination is necessary to consider whether any of the appellant's psychiatric disabilities are at least as likely as not related to his active service.  The Board notes that VA treatment records and the January 2014 VA examination have indicated that the appellant's mental health condition could be associated to his 1997 CVA and MI, indicators of his claimed coronary artery disease.  On remand, this causal relationship should be considered.

The appellant's claim to entitlement to service connection for coronary artery disease as due to exposure to herbicides has been denied due to a lack of evidence that he had service in the Republic of Vietnam.  However, as further attempts to verify the appellant's stressor would also indicate whether the appellant was present in the Republic of Vietnam, the Board finds that this issue is inextricably intertwined with the appellant's claim for service connection for a psychiatric disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake the necessary efforts to obtain records pertaining to the appellant's award of disability benefits from the Social Security Administration, to include any medical records relied on in rendering that determination.  

2.  Further attempts should be made to verify the appellant's claims that he had service in the Republic of Vietnam, near Pleiku, between 1971 and 1972.  Unit records of the Headquarters and Service Company, 1st Battalion Landing Team, 4th Marine Regiment, 3rd Marine Division from this time period should be obtained, if necessary.  Records should also be obtained in relation to the appellant's service with C Company, 3rd Engineering Battalion, 3rd Marine Division, if necessary.  Requests should be made about personnel from these units serving in the Republic of Vietnam.  If further attempts to locate relevant records prove futile, the appellant should be notified.

3.  The appellant should be afforded a psychiatric examination to determine the nature and etiology of his psychiatric disability.  Access to the claims folder must be provided to the examiner for review.  After reviewing the claims file and examining the appellant, the examiner should identify all psychiatric disorders found on examination.  With respect to each diagnosed psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the psychiatric disability had its onset during service, or is otherwise related to service.

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based, to include where the stressor is related to a fear of hostile military or terrorist activity.

4.  After the above development has been completed, and after conducting any additional development deemed necessary, the RO should review all the evidence of record in readjudicating the appellant's claims.  If the appellant's claims remain denied, he and his representative should be provided with a supplemental statement of the case and an opportunity to respond.  

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


